DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Newly submitted claims 24 and directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Group I Originally elected claims 
Group II Claims 24 and 25
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
There is a lack of unity of invention because even though the inventions of these groups require the technical feature of a system for productions having a containment enclosure comprising a production unit, purification unit, and a process control device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cassani et al. (US 5,656,491) and further in view of Guerini et al. (US 2015/0159127) as described in the rejections below. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24 and 25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: purification unit, purification device, inactivation unit, gas contamination unit, process control device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassani et al. (US 5,656,491) and further in view of Guerini et al. (US 2015/0159127).

Regarding claim 1 Cassani discloses a system for the production of cells, viruses or cells- or virus- derived products, comprising a containment enclosure the containment enclosure (1) comprises: (See Cassani Figs and Abstract wherein the device is a system for the production of cells and comprises a containment enclosure, i.e. interior space.)
 at least one production unit (2) comprising at least one bioreactor for culturing the cells or virus, said bioreactor is provided with at least one inlet and at least one outlet, and (See Cassani Fig. 3 wherien a production unit comprises at least one bioreactor 18,19, or 20 with various inlets and outlets as shown)
at least one purification unit (3) fluidly connected to the production unit (2) and comprising at least one purification device, See Cassani Fig. 4 wherein a purification unit comprises at least one purification device, i.e. centrifuge 50) said system further comprises at least one inactivation unit (4) or at least one gas decontamination unit (6), positioned inside or outside the containment enclosure, (See Cassani Abstract and Fig. 1 Col. 8 Lines 4-20 wherein inactivation unit and/or gas decontamination units are provided and include sterilizing materials, i.e. autoclave, steam, or detergents, to inactivate and decontaminate materials.)

Cassani discloses all the claim limitations as set forth above as well as providing at least some form of entry and exit for people and materials into and out of the enclosure but does not specifically disclose the specific entry means and exit means.  Cassani also does not specifically disclose at least one process control device (9), said process control device (9) collects, monitors or records data on actions performed by the units of said system.  

Guerini et al. discloses a system for the production of cells comprising a containment enclosure with production units and purification units wherein entry means and exit means, i.e. a door or doors, which open and close provide access to the enclosure. (See Guerini Fig. 8-9 and [0034]-[0035] wherein doors, i.e. entry means and exit means, open and close to provice access to the containment unit.) Guerini et al. also discloses at least one process control device, said process control device collects, monitors or records data on actions performed by the units of said system. (See Guerini [0042] wherein a computer, i.e. process control device, collects or monitors, and/or records data on actions performed by units of the system including inactivation or gas decontamination units.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide doors which control entry and exit to the containment unit as described by Guerini et al. in the device of Cassani because doors are very well known ways to allow secured access to the interior of spaces which people must access as would be desirable in the device of Cassani.
It also would have been obvious to one of ordinary skill in the art at the time of filing to provide a process control device, i.e. computer, which can collect, monitor, and/or record data on units in a system as described by Guerini et al. in the device of Cassani because such a computer system allows automated control of biomaterial production reducing manual labor and user error as would be desirable in the device of Cassani.
It is noted that the claimed process control device is a mere general use computer which is fully capable of collecting and recording data via input devices such as a keyboard. Guerini discloses the use of a computer comprising a keyboard to control all device operations and as such discloses the claimed process control device for collecting and recording data on actions performed by the units of the system.


Regarding claim 2 modified Cassani discloses all the claim limitations as set forth above as well as the device, wherein the process control device (9) comprises at least one data input device through which information on the completion of a predetermined number of actions is entered or recorded in said process control device.  (See Guerini et [0042]  wherein said process control device comprises a keyboard, i.e. data input device, through which one may enter any information desired into the computer and which us recorded therein.)


Regarding claim 3 modified Cassani discloses all the claim limitations as set forth above but does not specifically disclose the opening and closing of the entry means and exit means being automated by a process control device.
It is noted that such a modification would have required merely automating the opening and closing of the door of modified Cassani which would have been obvious to one of ordinary skill in the art at the time of filing because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958); In re Rundell, 9 USPQ 220 (CCPA 1931).


Regarding claim 5 modified Cassani discloses all the claim limitations as set forth above as well as the device characterized in that said inactivation unit is connectable to any unit of the containment enclosure. (See Cassani wherein inactivation units, i.e. connecting modules 8 are connectable to any unit of the containment enclosure via openings.)

Regarding claim 6 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein inactivation occurs via inactivation compositions selected from the group comprising formaldehyde, sodium hydroxide, at least one detergent, at least one acid or any combination or solution thereof. (See Cassani Col 7 Lines 19-27 wherein inactivation occurs via the use of at least one detergent.)  

Regarding claim 7 modified Cassani discloses all the claim limitations as set forth above as well as the device further comprising a sterilization unit (5), said sterilization unit at least one autoclave for sterilization of solid materials. (See Cassani Col. 7 Lines 35-40 and Col. 8 Lines 11-12 wherein an autoclave, i.e. sterilization unit, is provided to sterilize solid materials.)

Regarding claim 9 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein the bioreactor or the purification unit is fluidly connected to a liquid waste container. (See Cassani Col. 8 Lines 11-19 wherein wastes from the bioreactor are sent to a liquid waste container and thus they are fluidly connected.)

Regarding claim 10 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein the liquid waste container is positioned inside the containment enclosure. (See Cassani Col. 8 Lines 11-19 wherein a single container is a liquid waste container positioned inside the enclosure)

Regarding claim 11 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein the liquid waste container is positioned outside the containment enclosure. (See Cassani Col. 8 Lines 11-19 wherein there is a treatment tank, i.e. liquid waste container, located outside the enclosure.)

Regarding claim 12 modified Cassani discloses all the claim limitations as set forth above as well as the device further comprising at least one waste decontamination device contained in the containment enclosure (1) for decontamination of any liquid waste, said waste decontamination device is positioned upstream or downstream a liquid waste container.  (See Cassani Col. 8 Lines 11-19 wherein a waste decontamination device, i.e. steam injector, is provided upstream and/or downstream of a liquid waste container.)

Regarding claim 13 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein at least one temperature is maintained in the different units of the containment enclosure. (See Cassani Col. 3 Line 58- Col. 4 Line 2 wherein there is an air conditioning system which maintains the different units of the containment enclosure at preset temperatures.)

Regarding claim 14 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein the purification device is provided with an inlet which is fluidly connected to the outlet of the bioreactor and is selected from the group comprising an ultrafiltration device, a diafiltration device, a centrifugation device, a washing device, a chromatography column or any combination thereof. (See Cassani Figs. 3-4 wherein the outlet 34 from a bioreactor is fluidically connected to centrifuge 50.)

Regarding claim 15 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein the process control device controls the cell or virus culture or purification or inactivation or disinfection processes, and is connectable to at least one unit of the containment enclosure. (See Guerini [0058] wherein the process control device controls cell culture operations and is connectable to the production unit to perform such control.)  

Regarding claim 16 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein the entry (7) and exit means (8) are the same, and allow entering and exiting the containment enclosure (1). (See Guerini Fig. 3 wherein the door 218 may be the entry and exit means, i.e. the entry and exit means are the same door.)

Regarding claim 17 modified Cassani discloses all the claim limitations as set forth above as well as the device characterized in that said containment enclosure (1) is enclosed by a containment unit. (See Cassani Fig.2  wherein the containment enclosure is enclosed by a containment unit 1, i.e. exterior thermally insulated walls.)




Claims 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassani et al. (US 5,656,491) in view of Guerini et al. (US 2015/0159127) as applied to claims above, and further in view of Merino et al. (US 2016/0128886).

Regarding claims 3 and 4 it is noted that modified Cassani does not specifically disclose the opening and closing of the entry means and exit means being automated by a process control device.

Merino discloses a containment unit wherein the opening and closing of doors is controlled by a process control device and said process control device is programmed to provide access to said containment enclosure, once said process control device has received information related to said an inactivation unit or a gas decontamination unit. (See Merino Abstract [0027]-[0028], [0033], and [0049]-[0052] wherein a process control device, i.e. programmed computer, controls the opening and closing of doors based upon information received from an HVAC system, i.e. gas decontamination unit to ensure areas remain sterile.)

It would have been obvious to one of ordinary skill in the art a the time of filling to provide a process control device which controls access by opening and closing doors only when certain parameters are met, i.e. information is received from a gas decontamination unit, as described by Merino in the device of modified Cassani because such control prevents unwanted contaminants from entering the device as would be desirable in the device of modified Cassani.



Regarding claim 8 modified Cassani discloses a gas contamination unit connected to units of the enclosure which provides steam and other chemical gas decontamination means but does not specifically disclose the use of hydrogen peroxide, aerosol, formaldehyde vaporizing devices, hydrogen peroxide vaporizing devices, aerosol vaporizing devices or any combination thereof.  

Merino discloses a containment unit comprising a gas contamination unit connected to the containment unit which provides decontamination of materials entering or exiting the device by utilizing hydrogen peroxide. (See Merino [0032])

It would have been obvious to one of ordinary skill in the art a the time of filling to provide a gas decontamination means comprising hydrogen peroxide because hydrogen peroxide is known in the art to decontaminate areas which need to remain sterile and effectively prevents materials and people entering the device form contaminating an area as would be desirable in the device of modified Cassani.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Claim 1 expressly requires "at least one process control device" collects, monitors or records data on actions performed by the units of [the] system," which according to the claim includes "at least one inactivation unit . .. or at least one gas decontamination unit . .. positioned inside or outside the containment enclosure." Respectfully, the rejection statement fails to account for this requirement in rejecting the claims, since neither Cassani nor Guerini disclose, teach, or remotely suggest "at least one process control device" that "collects, monitors or records data on actions performed by" "at least one inactivation unit . .. or at least one gas decontamination unit," as claim 1 requires. Hence, the invention of claim 1 "as a whole" has not been shown present in the prior art, as Section 103 expressly requires, and a prima facie case of obviousness is therefore lacking.”

It is noted that “the process controller” of modified Cassani modified by Guerini controls all aspects of the production process thus includes control of the inactivation unit and/or gas decontamination unit.  Such control requires some form of collection or monitoring of data.  Furthermore It is noted that the claimed process control device is a mere general use computer which is fully capable of collecting and recording data via input devices such as a keyboard. Guerini discloses the use of a computer comprising a keyboard to control all device operations and as such discloses the claimed process control device for collecting and recording data on actions performed by the units of the system.
It is suggested that applicant claim the process control device having specific claimed structure that does not read on a general purpose computer, i.e. a processor programmed to perform the claimed functions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799